Exhibit 99.1 Omega Protein Announces Third Quarter 2013 Financial Results Company Establishes New Record for Quarterly Revenues and Gross Profit HOUSTON, TX – November 6, 2013 – Omega Protein Corporation (NYSE:OME), a nutritional product company and a leading integrated producer of omega-3 fish oil and specialty protein products, today announced results for the third quarter ended September 30, 2013. Third Quarter 2013 Highlights ● Revenues: $87.6 million for the quarter, compared to $84.0 million in the same period a year ago and $41.8 million in the second quarter of 2013 ● Gross profit margin: 33.6% for the quarter, an increase from 16.0% in the same period a year ago and 31.8% in the second quarter of 2013 ● Net income: Net income of $14.0 million for the quarter, compared to $0.2 million in the same period a year ago and $4.0 million in the second quarter of 2013 ● Earnings: Earnings per diluted share of $0.66 for the quarter, compared to $0.01 in the same period a year ago and $0.19 in the second quarter of 2013 ● Adjusted EBITDA: $27.1 million for the quarter, compared to $11.6 million in the same period a year ago and $11.8 million in the second quarter of 2013 "In the third quarter we reported the highest quarterly revenues and gross profits in the Company’s history, reflecting strong pricing and yields in our animal nutrition segment and contributions from the protein business recently acquired by our human nutrition segment,” commented Bret Scholtes, Omega Protein's President and Chief Executive Officer. “We continue to make progress on our goal of building a more balanced nutrition company by growing our human nutrition business through the expansion of our dairy protein facility and additional value-added product offerings, a strategy we believe will generate stronger returns and decreased volatility over time.” Third Quarter 2013 Results The Company's revenues increased 4% from $84.0 million in the same period last year to $87.6 million. The increase in revenues was due to a $1.1 million increase in animal nutrition revenues and a $2.6 million, or 49%, increase in human nutrition revenues. The increase in animal nutrition revenues was primarily due to increased sales prices of 29% and 33% for the Company's fish meal and fish oil, respectively, as well as a 61% increase in fish oil volume, partially offset by decreased sales volume of 39% for the Company's fish meal. The increase in human nutrition revenues was primarily due to sales of protein products from Wisconsin Specialty Protein (“WSP”), a business acquired by the Company in the first quarter of 2013 . The composition of revenue by nutritional product line for the third quarter of 2013 was 57% fish meal, 33% fish oil, 9% specialty nutraceutical and food ingredients and products, and 1% fish solubles and other. Third quarter of 2013 revenues increased 110% from $41.8 million in the second quarter of 2013. The increase in revenues was due to a $45.4 million increase in animal nutrition revenues, which reflected higher fish meal sales prices of 6% and higher sales volumes of 83% for fish meal and 513% for fish oil, partially offset by 37% lower fish oil sales prices . The increase in fish meal sales prices was primarily due to sales made pursuant to contracts entered into at higher prices, and the decrease in fish oil sales prices reflected a significant change in the product mix of refined and crude oils. Sales volumes were positively impacted by normal seasonal demand. Human nutrition revenues increased $0.5 million to $7.8 million in the third quarter compared to $7.3 million in the second quarter. The increase in human nutrition revenues reflects higher revenues from protein products, partially offset by lower Omega-3 fish oil ingredients and tolling revenues. The Company reported gross profit of $29.4 million, or 33.6% as a percentage of revenues, for the third quarter of 2013, versus $13.4 million, or 16.0% as a percentage of revenues, in the third quarter of 2012. The increase was primarily due to an increase in the animal nutrition segment gross profit as a percentage of revenues from 15.9% to 34.5% as a result of increased fish oil and fish meal sales prices. The human nutrition segment gross profit as a percentage of revenues also increased, rising from 16.7% to 24.6%, due primarily to the addition of the protein products business . Third quarter gross profit increased from $13.3 million, or 31.8% as a percentage of revenues, in the second quarter of 2013. The increase in gross profit as a percentage of revenues was primarily due to higher animal nutrition segment sales volumes and an increase in gross profit as a percentage of revenues from 33.9% to 34.5% in the animal nutrition segment as a result of a 4% increase in revenue per ton. The human nutrition segment gross profit as a percentage of revenues also increased from 22.1% in the second quarter. Selling, general and administrative expenses for the third quarter increased $1.3 million to $6.9 million compared to the third quarter of 2012, primarily as a result of the WSP acquisition. Selling, general and administrative expenses increased from $6.0 million for the second quarter of 2013, primarily as a result of increased professional services expenses and employee compensation related costs . The third quarter of 2013 effective tax rate was 34.6% compared to 90.8% in the third quarter of 2012 and 34.7% in the second quarter of 2013. Net income for the third quarter of 2013 was $14.0 million ($0.66 per diluted share) compared to net income of $0.2 million ($0.01 per diluted share) for the same period last year and net income of $4.0 million ($0.19 per diluted share) for the second quarter of 2013. Excluding the impact of the charge related to the U.S. Attorney’s office investigation, net income for the third quarter of 2012 would have been $4.3 million ($0.21 per diluted share). Adjusted EBITDA totaled $27.1 million for the third quarter of 2013, compared to $11.6 million for the same period last year and $11.8 million for the second quarter of 2013 . Nine Month 2013 Results Revenues in the current period increased 3% to $178.3 million compared to revenue of $172.5 million for the nine months ended September 30, 2012. The increase in revenues for 2013 was due to a $4.6 million increase in human nutrition revenues and a $1.2 million increase in animal nutrition revenues. The increase in human nutrition revenues was due primarily to the acquisition of WSP on February 27, 2013. The increase in animal nutrition revenues was primarily due to increased sales prices of 24% and 44% for the Company’s fish meal and fish oil, respectively, partially offset by decreased sales volumes of 25% and 11% for the Company's fish meal and fish oil, respectively. The Company recorded gross profit of $54.8 million, or 30.7% as a percentage of revenues, for the first nine months of 2013, versus gross profit of $29.1 million, or 16.9% as a percentage of revenues, for the first nine months of 2012. The increase in gross profit as a percentage of revenues was primarily due to an increase in animal nutrition segment gross profit as a percentage of revenues from 16.3% to 32.2%, reflecting an increase in animal segment revenue per unit as a result of higher fish meal and fish oil sales prices, partially offset by a decrease in human nutrition gross profit as a percentage of revenue from 22.2% to 20.2%. Net income for the nine months ended September 30, 2013 was $20.8 million ($0.99 per diluted share) compared to $4.6 million ($0.23 per diluted share) for the same period last year. Excluding the impact of the investigation charge and the net gain on disposal of assets, net income for the nine months ended September 30, 2012 would have been $6.4 million ($0.32 per diluted share). Adjusted EBITDA, totaled $48.9 million for nine months ended September 30, 2013, an increase from $24.0 million for the same period last year. Balance Sheet The Company's balance sheet remains strong, and stockholders' equity increased $27.2 million to $232.8 million as of September 30, 2013 as compared to December 31, 2012. Total debt decreased $2.3 million from December 31, 2012 to $25.0 million on September 30, 2013. The Company's September 30, 2013 cash balance decreased $21.2 million from December 31, 2012 to $34.8 million. This decrease was primarily due to the acquisition of WSP in February 2013, as well as expenditures related to 2013 fishing season, capital spending and debt payments, and was partially offset by the sale of inventory. Conference Call Omega Protein will host a conference call with members of the executive management team to discuss these results with additional comments and details. The conference call is scheduled to begin at 8:30 a.m. ET on Thursday, November 7, 2013. The call will be broadcast live over the Internet hosted at the Investor Relations section of Omega Protein’s website at www.omegaprotein.com , and will be available for 30 days. In addition, listeners may dial (877) 407-3982 in North America, and international listeners may dial (201) 493-6780. A telephonic playback will be available from 11:30 a.m. ET, November 7, 2013, through November 21, 2013. Participants may dial (877) 870-5176 in North America, and international listeners may dial (858) 384-5517. The replay pin number is 10000746. About Omega Protein Omega Protein Corporation (NYSE:OME) is a century old nutritional company that develops, produces and delivers healthy products throughout the world to improve the nutritional integrity of functional foods, dietary supplements and animal feeds. Omega Protein's mission is to help people lead healthier lives with better nutrition through sustainably sourced ingredients such as highly-refined omega-3 rich fish oil, specialty proteins and nutraceuticals. Forward Looking Statements SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS: The statements contained in this press release that are not historical facts are forward-looking statements that involve a number of risks and uncertainties. Forward-looking information may be based on projections, predictions and estimates. Some statements in this press release may be forward-looking and use words like "may," "may not," "believes," "do not believe," "expects," "do not expect," "anticipates," "do not anticipate," "see," "do not see," "should," or other similar expressions. The actual results of future events described in any of these forward-looking statements could differ materially from those stated in the forward-looking statements. Important factors that could cause actual results to be materially different from those forward-looking statements include, among others: (1) the Company's ability to meet its raw material requirements through its annual menhaden harvest, which is subject to fluctuations due to natural conditions over which the Company has no control, such as varying fish population, fish oil yields, adverse weather conditions, natural and other disasters and disease; (2) the impact of laws and regulations that may be enacted that may restrict the Company's operations or the sale of the Company's products; (3) the impact of worldwide supply and demand relationships on prices for the Company's products; (4) the Company's expectations regarding demand and pricing for its products proving to be incorrect; (5) fluctuations in the Company's quarterly operating results due to the seasonality of the Company's business and its deferral of inventory sales based on worldwide prices for competing products; (6) the business, operations, potential or prospects for the Company's subsidiaries, Cyvex Nutrition, Inc., InCon Processing, LLC, Wisconsin Specialty Protein, LLC, the dietary supplement market or the human health and wellness segment generally and (7) the cost of compliance with existing and future government regulations. Other factors are described in further detail in the Company's filings with the Securities and Exchange Commission, including its reports on Form 10-K, Form 10-Q and Form 8-K. Contact: Investor Relations
